Citation Nr: 1229321	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-06 576A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2006 and at a hearing before the undersigned Veterans Law Judge in June 2012.  


FINDINGS OF FACT

The Veteran does not have an acquired psychiatric disorder, including PTSD or depression, that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, including PTSD or depression, that is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2005, January 2008, April 2008, and July 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he suffers from PTSD as a result of an assault in service.  Specifically, the Veteran reports that while lathering his hair in the shower in June 1967 the water became scalding hot and he quickly stepped back and cleared the soap out of his eyes and saw a recruit named Cox laughing at him.  He also indicated that he witnessed physical assaults on other recruits during basic training.  

The Veteran's service medical records do not show any complaints, findings, or treatment for any psychiatric disorder.  The Veteran's October 1966 pre-induction examination and a May 1967 examination show normal psychiatric examinations.  The Veteran denied nervous trouble, depression, and excessive worry on report of medical history forms prepared in conjunction with the October 1966 and May 1967 examinations.  The Veteran was treated for angioneurotic edema and recurrent urticaria and prescribed Atarax for nervous problems in June 1968.  The Veteran's August 1968 discharge examination shows a normal psychiatric evaluation.  

The Veteran's service personnel records show that an investigation was initiated against the Veteran in January 1968 while the Veteran was attending Radar "A" School based on an allegation of "supposed possession of marijuana."  The Veteran thereafter applied for a hardship discharge in February 1968 and was denied the discharge the same month.  The basis of the discharge was that he needed to go home and help support his family after his stepfather's heart attack in January 1966.  In July 1968, the Veteran was recommended for discharge due to unfitness based on unauthorized use and possession of marijuana.  The Veteran was initially given a general discharge which was later upgraded to an honorable discharge. 

At an August 2005 VA examination, the Veteran reported that his in-service stressor was an incident in which he was attacked in the shower.  Specifically, he stated that someone turned off the cold water and scalded him with hot water.  He indicated that he reacted fast and pulled himself out of the shower and saw a recruit named Cox.  He noted that he did not report the incident and later developed rashes and edema and was tearful, with poor sleep, due to the incident.  Following a mental status examination, the examiner diagnosed the Veteran with PTSD with secondary major depression and secondary cannabis dependence.  The examiner opined that the Veteran's PTSD with secondary depression was most likely related to a traumatic event the Veteran experienced while on active duty.   

At a hearing before a DRO at the RO in August 2006, the Veteran testified that he did not have any history of psychiatric disorders prior to service.  He stated that while he was in basic training in the shower another recruit named Cox turned off the cold water and he was scalded with hot water.  He indicated that he became very fearful from that point on.  He testified that he did not sustain any physical injuries due to the incident in the shower.  

Records from the Social Security Administration (SSA) show that the Veteran was granted SSA disability benefits for a primary diagnosis of depression and a secondary diagnosis of cannabis dependence in August 2008.  The records from SSA include private records, VA outpatient treatment reports, and a psychological evaluation from R. Sayad, Ph.D., dated in October 2005.  

The private records from the Vet Center include a letter dated in October 2005 from L. Decker, Ph.D., which indicates that the Veteran was diagnosed with PTSD and dysthymia in August 2005.  The stressor upon which the PTSD diagnosis was based was not included in the records.  A letter dated in March 2007 was also included from the Vet Center.  The letter indicates that the Veteran was seen at the Vet Center on four occasions by D. Schaffer, LCSW.  Mr. Schaffer reported that the Veteran presented with chronic depression and indicated that the Veteran's overall military experience may have led to his depression.  Mr. Schaffer reported that one of the prominent symptoms of PTSD is a deadening of feelings which the Veteran presented with strongly.  

The psychological evaluation performed by Dr. Sayad shows that following a mental status examination, the Veteran was diagnosed with recurrent major depressive disorder and cannabis dependence disorder by history.  Dr. Sayad noted that the Veteran claimed that he had PTSD and depression and the Veteran indicated that he was diagnosed with PTSD in the 1990s secondary to significant financial losses.  Dr. Sayad did not link the Veteran's major depressive disorder to his active service.  

VA outpatient treatment reports dated from June 2001 to August 2011 show a diagnosis of and treatment for major depressive disorder, depression, and depressive disorder.  In March 2011, a VA physician indicated that the Veteran reported that he had PTSD based on an "attack" in the shower in service.  The physician noted that the attack was not sexual in nature; the Veteran was scalded by hot water but did not sustain any burns.  The examiner stated that it was not clear how the Veteran was harmed by the incident in the shower.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified, and noted that the Veteran had a long history of chronic marijuana abuse and a past history of alcohol abuse.  The physician specifically concluded that the Veteran did not meet criterion A for PTSD.

At a June 2012 hearing before the Board, the Veteran indicated that he was not under treatment for PTSD.  He also noted that he was not taking any medication to treat his disorder because of the side effects of the medications.  The Veteran testified that he suffered from PTSD, anxiety, and depression, and smoked marijuana.  The Veteran stated that he was diagnosed with PTSD both at VA and by outside providers.  He reported that he received SSA disability benefits for PTSD.  The Veteran indicated that while in service he was attacked in the shower when the cold water was turned off while he was showering.  He indicated that he did not stay in the water long enough to get an injury from the hot water but saw a fellow recruit named Cox watching him.  He also indicated that he witnessed a company commander physically assault fellow recruits although the Veteran was not the victim of the assaults.  The Veteran testified that he internalized the attacks and the stress manifested itself as rashes and hives on his body.  

VA considers diagnoses of mental disorders in accordance with the America Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  For a stressor to be sufficient for PTSD, the stressor must meet two requirements:  (1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response [must have] involved intense fear, helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 (1997); Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV); Pentecost v. Principi, 16 Vet. App. 124 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).

If an injury or disease is alleged to have been incurred or aggravated in combat, incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Combat veterans may, in certain circumstances, use lay evidence to establish the incurrence of a disease or injury in service.  However, the provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute for medical-nexus evidence.  Clyburn v. West, 12 Vet. App. 296 (1999). 

The Veteran can attest to factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Once evidence is determined to be competent, the Board must determine whether that evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In considering the evidence of record under the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder, to include PTSD and depression.   

The Board notes that the records contained in the claims file do not establish that the Veteran had combat duty, nor has the Veteran asserted that he engaged in combat with the enemy during his service.  Therefore, any alleged in-service stressors must be corroborated by other independent evidence of record.  West v. Brown, 7 Vet. App. 70 (1994).

The Veteran has indicated that he believes that he has PTSD as a result of an incident in service where he was scalded by hot water in the shower.  He indicated that he did not sustain any injuries due to the attack and the service medical records do not show that he sought treatment for any injuries suffered as a result of the claimed assault.  Initially, the Board notes that the claimed in-service stressor has not been independently verified.  While it is true that assault type incidents often go unreported and the Veteran was informed of the various sources that could be used to corroborate the occurrence of the alleged assault, the Board notes that for a stressor to be sufficient precursor for PTSD, a person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others and he person's response must have involved intense fear, helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

While the August 2005 VA examiner diagnosed the Veteran with PTSD with secondary major depression and secondary cannabis dependence and indicated that the Veteran's PTSD with secondary depression was most likely related to a traumatic event the Veteran experienced while on active duty, the record shows that at no time has the Veteran contended that he sustained any physical injuries due to the alleged shower attack whereby he was scalded with hot water in service.  Moreover, in March 2011, a VA physician noted that the alleged shower attack in service was not sexual in nature and while the Veteran was scalded by hot water he did not sustain any burns.  The examiner stated that it is not clear how the Veteran was harmed by the incident in the shower.  Consequently, the Veteran was not confronted with an event that involved actual or threatened death or serious injury.  The physician specifically concluded that the Veteran did not meet criterion A for PTSD.  Therefore, the March 2011 VA physician found that the Veteran's claimed stressor was not an adequate basis for a diagnosis of PTSD.  The stressor upon which the diagnosis of PTSD was based by the Vet Center was not included in any of the records submitted by the Vet Center.  The Board finds that the March 2011 finding that the Veteran's claimed stressful events did not rise to the level of the criteria for a diagnosis of PTSD is probative and persuasive evidence.  The Board finds that examiner's opinion, which is the only opinion addressing the sufficiency of stressors, to be the most probative evidence of record.  Consequently, the Board finds that the Veteran's claimed stressor of being exposed to hot water in the shower and of seeing other recruits physically assaulted is not an adequate stressor for a diagnosis of PTSD.  The evidence does not show that those events, even if the Veteran's reports were presumed credible, involved a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others.  Therefore, the Board finds that the claimed stressful events are shown by the preponderance of the medical evidence to not be adequate precursors for a diagnosis of PTSD.

The Board has considered the lay statements of record.  In most instances, a veteran's own testimony or other lay statements may be competent to support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.159, 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, for the purpose of establishing service connection for PTSD not incurred due to combat, a claimed in-service stressor must be corroborated by credible supporting evidence.  Thus, the Veteran's own report as to the occurrence of the in-service assault is not sufficient to establish that it occurred.  The Veteran was informed of other sources to corroborate the claimed assault.  However, the Board has found that even if the claimed assault were corroborated, that the medical evidence does not show that it is an adequate stressor for a diagnosis of PTSD.

In light of the foregoing, the Board finds that the Veteran has failed to provide an adequate stressor for a diagnosis of PTSD that can be or has been independently verified.  Service connection for PTSD requires credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Board notes that there is no dispute that the Veteran was never in combat.  The record does not show combat service and the Veteran does not contend that he had combat service.  Thus, the combat presumption of 38 U.S.C.A. § 1154(b) is not applicable.  Consequently, there must be independent verification of the alleged in-service stressors.  As there is no independently verified and adequate stressor, service connection for PTSD must be denied.

With regard to depression, while the record shows diagnoses of dysthymia, depression, major depressive disorder, and depressive disorder, the record does not include a competent medical opinion linking any such disorder to the Veteran's service.  The August 2005 VA examiner diagnosed the Veteran with major depression secondary to PTSD, related to a traumatic event in service.  However, the Board determined that no traumatic event adequate to cause PTSD has been verified and therefore that opinion does not establish that service connection is warranted.  Moreover, while Mr. Schaeffer indicated that the Veteran's overall military experience may have led to his depression, that opinion is speculative in nature and not adequate for rating purposes.  A speculative opinion that is not accompanied by a rationale is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the evidence of record is against a finding linking any of the Veteran's diagnosed psychiatric disorders to his active service.  In addition, the evidence of record does not relate any current psychiatric disability to the treatment for angioneurotic edema in service.  The Veteran's psychiatric examination was normal on separation from service.  Therefore, service connection is not warranted for a psychiatric disorder other than PTSD to include dysthymia, depression, major depressive disorder, and depressive disorder.

Furthermore, while the Veteran has been diagnosed repeatedly with cannabis dependence, service connection cannot be established for drug or alcohol abuse.  38 U.S.C.A. § 1110 (West 2002).

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and depression.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


